Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 1 of 11 Page ID #:10555



    1   KELLEY DRYE & WARREN LLP
        Andrew Walls Homer
    2   7825 Fay Avenue, Suite 200
        La Jolla, CA 92037
    3   858-795-0426
        Fax: 713-355-5001
    4   Email: ahomer@kelleydrye.com
    5   Attorneys for San Diego Unified Port District
    6                       UNITED STATES DISTRICT COURT
    7         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    8   CITY OF LONG BEACH, a municipal            CASE NO.: 2:16-cv-03493-FMO-AS
        corporation; COUNTY OF LOS
    9   ANGELES, a political subdivision; CITY     RESPONSE TO RENEWED
        OF CHULA VISTA, a municipal                MOTION FOR CERTIFICATION
   10   corporation; CITY OF SAN DIEGO, a          OF SETTLEMENT CLASS,
        municipal corporation; CITY OF SAN         PRELIMINARY APPROVAL OF
   11   JOSE, a municipal corporation; CITY OF     CLASS ACTION SETTLEMENT,
        OAKLAND, a municipal corporation;          APPROVAL OF NOTICE PLAN,
   12   CITY OF BERKELEY, a municipal              APPOINTMENT OF CLASS
        corporation; CITY OF SPOKANE, a            ACTION SETTLEMENT
   13   municipal corporation; CITY OF             ADMINISTRATOR, AND
        TACOMA, a municipal corporation;           APPOINTMENT OF CLASS
   14   CITY OF PORTLAND, a municipal              COUNSEL
        corporation; PORT OF PORTLAND, a
   15   port district of the State of Oregon;
        BALTIMORE COUNTY, a political              Time of Hearing: 10:00 a.m.
   16   subdivision; MAYOR AND CITY
        COUNCIL OF BALTIMORE; all                  Date of Hearing: July 22, 2021
   17   individually and on behalf of all others   Courtroom: 6D
        similarly situated,
   18                                              Honorable Fernando M. Olguin
                            Plaintiffs,
   19
        v.
   20
        MONSANTO COMPANY; SOLUTIA
   21   INC., and PHARMACIA LLC, and
        DOES 1 through 100,
   22
                            Defendants.
   23
   24
   25
   26
   27
   28

                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                             RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 2 of 11 Page ID #:10556



    1                                     INTRODUCTION
    2         The San Diego Unified Port District (the “Port District”) respectfully submits
    3   this Response to Plaintiffs’ Renewed Motion for Certification of a Settlement Class,
    4   Preliminary Approval of Class Action Settlement, Approval of a Notice Plan,
    5   Appointment of a Class Action Settlement Administrator and Appointment of Class
    6   Counsel (the “Motion”). Since 2015, the Port District has been litigating significant
    7   polychlorinated biphenyl (“PCB”)-related claims against the Monsanto Defendants in
    8   the United States District Court for the Southern District of California. See San Diego
    9   Unified Port District v. Monsanto Co., No. 3:15-cv-00578-WQH-AGS (S.D. Cal.)
   10   (the “San Diego Action”). The Port District is identified in the Settlement Agreement
   11   (the “Settlement Agreement”) as an “Initial Settlement Class Member,” and is also
   12   one of the fifteen (15) “Litigating Entities” that is entitled to a distribution from the
   13   $57,105,000 Special Needs Fund, Part A.1 Thirteen (13) of the fifteen (15) Litigating
   14   Entities are represented by proposed Lead Class Counsel. Only the Port District and
   15   the City of Seattle are Litigating Entities represented by other outside counsel.
   16         The Port District submits this Response to respectfully request that the Court
   17   consider the following two, interrelated concerns regarding the Settlement Agreement
   18   and the need to ensure that the Litigating Entities are treated equally under that
   19   agreement, regardless of whether they were represented by proposed Lead Class
   20   Counsel.
   21         First, the Port District has extensive accrued attorneys’ fees for its many years
   22   of vigorous litigation in its San Diego Action. The Settlement Agreement states that
   23   the Special Master “will give attention and consideration to any Litigating Entity that
   24   has incurred attorneys’ fees to outside counsel, other than Lead or Co-Lead Counsel.”
   25   (Emphasis added.) Based on the Port District’s counsel’s conversations with Class
   26
   27   1
         Unless otherwise defined herein, capitalized terms used herein shall have the
   28   meanings ascribed to them in the Motion or the Settlement Agreement.

                                                   2
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 3 of 11 Page ID #:10557



    1   Counsel, and Class Counsel’s representations to the Court, the parties and the Port
    2   District interpret the Settlement Agreement to allow the two Litigating Entities not
    3   represented by Class Counsel to submit an application including outside counsel fees
    4   that were accrued (but not paid out-of-pocket by the Litigating Entity), as well as
    5   third-party expenses paid for by outside counsel, in pursing their PCB-related
    6   litigations against the Monsanto Defendants. The Port District, however, is concerned
    7   that despite the parties’ discussions and representations to the Court, the Settlement
    8   Agreement’s use of “incurred” could be interpreted differently by the Court or Special
    9   Master.
   10         If the Court believes that it is not clear in the Settlement Agreement that the
   11   fees include those that were accrued, but not paid out-of-pocket by each Litigating
   12   Entity not represented by proposed Lead Class Counsel, then the Port District
   13   respectfully requests that the Court direct the parties to modify the Settlement
   14   Agreement to make clear that Litigating Entities not represented by Class Counsel
   15   may make a separate fee and cost application to the Special Master to recover the
   16   attorneys’ fees and the outside (third-party) costs accrued, and that such application
   17   will be separate and apart from the applications that all Litigating Entities are
   18   permitted to submit regarding Special Needs Fund, Part A, for their in-house fees and
   19   expenses.
   20         Second, under the present version of the Special Needs Fund, Part A,
   21   Application (Exhibit G to the Settlement Agreement), Litigating Entities not
   22   represented by Class Counsel (i.e., the Port District and the City of Seattle) are treated
   23   less favorably than Litigating Entities represented by Class Counsel when it comes to
   24   presenting their applications. Each Litigating Entity is provided with the same 25-
   25   page limit to submit attorneys’ fees and expenses application. However, Litigating
   26   Entities not represented by Class Counsel must use their applications to cover both
   27   outside counsel fees and costs, as well as their in-house fees and costs, while
   28   Litigating Entities represented by Class Counsel can use all of their allotted pages to

                                                    3
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 4 of 11 Page ID #:10558



    1   address only their in-house fees and costs. The Port District, when considering the
    2   need to present fees and costs spanning the San Diego Action for a six-year-plus
    3   period of time, for both in-house and outside representation, should not be
    4   disadvantaged in its presentation.
    5         If the Court believes that under the current version of the Special Needs Fund,
    6   Part A, Application would prevent the Port District (and the City of Seattle, if it
    7   chooses) from submitting a separate attorneys’ fee and expense application for outside
    8   counsel (in addition to the 25-page limit provided to Litigating Entities for their in-
    9   house fees and expenses), then the Port District respectfully requests that the Court
   10   direct the parties to clarify that Litigating Entities not represented by proposed Lead
   11   Class Counsel are permitted to exceed the 25-page limit to include their outside
   12   counsel’s fees and costs, or to submit a separate attorneys’ fees and expense
   13   application for outside counsel’s fees and costs.
   14         Further background and detail provided below illuminates the Port District’s
   15   concerns and the reasons for its two requests.
   16                                     BACKGROUND
   17         Background Regarding the San Diego Action. From 2015 through March 26,
   18   2020, the Port District and the City of San Diego—a proposed Named Class Plaintiff
   19   in the instant Action and a proponent of the Class Action Settlement at issue on the
   20   Motion—were co-plaintiffs in the San Diego Action. (Jackson Decl., ¶ 2; id. Ex. A,
   21   SD Dkt. No. 1.) On March 26, 2020, following the close of all fact and expert
   22   discovery and extensive motion practice, the District Court in the San Diego Action:
   23   (1) dismissed with prejudice all of the City of San Diego’s claims on Monsanto’s
   24   motion for summary judgment; and (2) denied Monsanto’s motion for summary
   25   judgment as to the Port District’s public nuisance and abatement claims. (Jackson
   26   Decl., ¶ 5; SD Dkt. Nos. 485-486.) Thus, the Port District’s claims remain active and
   27   are set for pre-trial proceedings and trial if the Port District opts-out of the proposed
   28

                                                   4
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 5 of 11 Page ID #:10559



    1   settlement.2 (Jackson Decl., ¶ 6; SD Dkt. No. 491.)
    2         Baron & Budd (proposed Lead Class Counsel in this Action) represented the
    3   City of San Diego in the San Diego Action. (Jackson Decl., ¶ 4.) Prior to the dismissal
    4   of the City of San Diego’s claims, the two parties, and their respective counsel (Baron
    5   & Budd and Kelley Drye), worked together and, in many instances, shared experts
    6   and expenses in pursuing their respective claims against Monsanto. (Id., ¶ 7.) Indeed,
    7   the Declaration filed by Class Counsel regarding their significant efforts in litigating
    8   against the Monsanto Defendants largely describes the work that Class Counsel
    9   performed on behalf of the City of San Diego in conjunction with the prosecution of
   10   the Port District’s claims by its outside and in-house counsel in the San Diego Action.
   11   (Dkt No. 213-4, Summy Decl. at ¶ 14.) Proposed Lead Class Counsel and the Port
   12   District’s counsel worked side-by-side and shared the burden and expenses in
   13   reviewing hundreds of thousands of pages of documents produced by Monsanto, and
   14   in conducting more than 80 depositions (including more than 30 expert depositions).
   15   (Id. at ¶ 16.) For its part, the Port District’s outside counsel have accrued well in
   16   excess of $10 million in attorneys’ fees and expended more than $5 million in expert
   17   and other third-party costs pursing the Port District’s still-pending claims in the San
   18   Diego Action. (Jackson Decl., ¶ 8.)
   19         Special Needs Fund, Part A. As noted above, there are fifteen (15) Settlement
   20   Class Members, defined as “Litigating Entities,” which will be entitled to a
   21   distribution from Special Needs Fund, Part A. (Dkt. 278-2, Settlement Agreement at
   22   ¶ 25). The Settlement Agreement allocates $57,105,000 to the Special Needs Fund,
   23   Part A, “to compensate and accommodate those Litigating Entities whose time,
   24   energy, effort, attorney work product, costs, expenses and risk of litigation helped
   25
   26   2
          At the request of the Monsanto Defendants and the Port District, the District Court
   27   in the San Diego Action has continued the deadlines for pretrial disclosures and
        submissions, as well as for trial, as a result of the motion seeking approval of the
   28   Class Action Settlement in this Action. (Jackson Decl., ¶ 6; SD Dkt. No. 500.)

                                                   5
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                               RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 6 of 11 Page ID #:10560



    1   cause the entire Class Settlement, for the benefit of all 2,528 Initial Settlement Class
    2   Members.” (Id., ¶ 80(b) and (c)). Under the Settlement Agreement, a Special Master
    3   will “equitably and reasonable allocate Part A funds, upon application, based on a
    4   totality and relativity of” a list of factors, including how significantly such Litigating
    5   Entity litigated. (Id., ¶ 80(d)).
    6           The Settlement Agreement also provides that Litigating Entities represented by
    7   Class Counsel can receive “an equitable allocation for in-house or general counsel
    8   fees, overhead, salaries, time, energy, costs, resources, and/or attention, including but
    9   not limited to city attorneys, county counsel, and/or general counsel.” (Id. ¶ 80(e)).
   10   Under Paragraph 80(d) of the Settlement Agreement:
   11           [t]he Special Master will give attention and consideration to any
                Litigating Entity that has incurred attorneys’ fees to outside counsel,
   12           other than Lead or Co-Class Counsel. The Special Master will
   13           reasonably and equitably prioritize and reimburse any Litigating Entity
                that, through outside counsel other than Lead or Co-Class Counsel,
   14           incurred reasonable, documented out-of-pocket litigation costs.
   15   (Id.)
   16           Class Counsel described the Special Needs Fund, Part A, to this Court at the
   17   hearing held on February 18, 2021, on the Motion for Preliminary Approval:
   18           There is outside counsel, namely the [P]ort of San Diego that has been
                in this litigation what I call for the long haul. They are not listed as class
   19           counsel, but they certainly have been under contract [referring to the
                undersigned] since I believe 2015. And they’ve been on the long haul,
   20           and they have expended considerable resources. Again, I’ll let them
   21           make – for themselves, but I would venture to guess millions of dollars
                in expenses as outside counsel for a non-named class member that is also
   22           a litigating entity. That’s very different than outside counsel coming in
                at the one-yard line or the 11th hour and using the fund to compensate for
   23           a a – for a – a proposed resolution that matured to a point or the
   24           discussions matured to a point where a value had already existed to the
                class or was in the process of being built for the class itself.
   25
   26   (Jackson Decl. Ex. B, Transcript of Telephone Proceedings, Motion for Preliminary
   27   Approval, February 18, 2021, at 22:7-22:21.)
   28           The Special Needs Fund, Part A Application, attached as Exhibit G to the

                                                      6
                                                                    CASE NO.: 2:16-cv-03493-FMO-AS
                                                  RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 7 of 11 Page ID #:10561



    1   Settlement Agreement, is limited as to the space provided for the presentation of fees
    2   and costs, and includes a 25-page limit for “supporting documentation and evidence
    3   that may be relevant to the Special Master’s allocation.” (Dkt. 271-1, Settlement
    4   Agreement, Exhibit G3.). The Application provides that “[o]nly the first 25 pages
    5   submitted will be considered by the Special Master.” (Id.)
    6        CONCERNS REGARDING THE SPECIAL NEEDS FUND, PART A,
    7                               APPLICATION PROCESS.
    8         As set forth above, and like the City of San Diego, the Port District has
    9   extensive accrued attorneys’ fees for its many years of vigorous litigation in its San
   10   Diego Action. The Parties and the Port District interpret the Settlement Agreement
   11   to allow the two Litigating Entities not represented by Class Counsel to submit an
   12   application including: (a) outside counsel fees that were accrued (but not paid out-of-
   13   pocket by the Litigating Entity), as well as third-party expenses paid for by outside
   14   counsel, in pursing their PCB-related litigations against the Monsanto Defendants;
   15   and (b) related in-house fees and expenses. It is material to the Port District’s decision
   16   to participate in the Settlement to understand how its outside counsel’s fees will be
   17   treated under the Settlement Agreement.
   18         In addition, depending on the Court’s view of the current Special Needs Fund,
   19   Part A, Application Process, the two Litigating Entities not represented by proposed
   20   Lead Class Counsel may not be treated as favorably as Litigating Entities represented
   21   by proposed Lead Class Counsel. It could be the Court’s view that Litigating Entities
   22   that are not represented by proposed Lead Class Counsel must file applications, within
   23   the specified page limits, to recover from the Special Needs Fund, Part A, for both:
   24   (a) fees accrued and costs incurred by outside counsel; and (b) in-house fees and
   25   expenses. Thus, while Class Counsels’ thirteen clients who are Litigating Entities
   26
   27   3
         The Exhibit G attached to Plaintiff’s Motion appears to have omitted the final two
   28   pages of Exhibit G. Compare Dkt. No. 271-1 Ex. G with Dkt. No. 278-2 Ex. G.

                                                    7
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 8 of 11 Page ID #:10562



    1   may use the entirety of their applications to address only their in-house efforts, the
    2   Port District (and the City of Seattle) would be required to address both outside
    3   counsel fees and costs and in-house fees and expenses within the page and space
    4   limits of the Application. This would minimize the space available to the Litigating
    5   Entities not represented by Class Counsel to present their own in-house fees and
    6   expenses, which for the Port District are indeed substantial.
    7         As indicated, the Port District has litigated for more than six years with the
    8   Monsanto Defendants, and has accrued significant attorneys’ fees and expert and
    9   other third-party expenses that are nearly equal to those incurred by Class Counsel,
   10   undertaking efforts including:
   11         •      From the outset, the Port District Board of Port Commissioners and
   12         executives have been heavily involved in and directed the San Diego litigation.
   13         The Office of General Counsel assisted in developing and implementing case
   14         strategy and preparing all court filings and attended virtually all hearings. The
   15         motion practice in the San Diego Action was substantial, including successfully
   16         defending several early motions to dismiss and opposing at least four motions
   17         to postpone proceedings by amending the scheduling order. The Port District
   18         objected and responded to at least ten motions to compel and pursued five or
   19         more of its own discovery motions. The Port District also responded to three
   20         separate motions for summary judgment containing over 10,300 pages of
   21         argument and evidence and ultimately prevailed on two—abatement and public
   22         nuisance.
   23         •      The Port District was actively involved in responding to Monsanto’s
   24         written discovery, which included 121 requests for production, 19
   25         interrogatories, and 298 requests for admission. Members of the Offices of the
   26         Clerk and General Counsel, along with members of the environmental, real
   27         estate, development, marketing, and public relations departments mobilized to
   28         locate over 176,234 documents (comprised of over two million pages) to

                                                  8
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                               RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 9 of 11 Page ID #:10563



    1         produce.
    2
              •      The Port District mounted a huge effort to identify, prepare, and produce
    3
              six separate “corporate representative” witnesses to testify on 86 topics set out
    4
              in Monsanto’s 30(b)(6) deposition notice (the Port District initially prepared
    5
              for 110 topics before the magistrate pared them down).
    6
              •      The Port District retained and presented reports for thirteen testifying
    7
              experts in this matter, as well as multiple non-testifying experts, and was
    8
              actively involved in all expert work pertaining the Port District, its operations
    9
              and the health of San Diego Bay.
   10
        (Jackson Decl., ¶ 9.)
   11
              The Port District should not be permitted fewer pages than the clients of Class
   12
        Counsel to detail its efforts expended. Also, considering that the Port District is
   13
        required under the Settlement Agreement to show that its expert and “out-of-pocket
   14
        litigation costs” are “documented” and that those third-party expenses are greater than
   15
        $5 million, it should not be restricted from substantiating these significant costs as it
   16
        would be required to do before this Court. The Port District (and the City of Seattle)
   17
        will be at a disadvantage, however, with respect to the Special Needs Fund, Part A
   18
        Application if they are subject to the same page and space limits to which Class
   19
        Counsels’ clients are subject, as they will not have a full 25 pages to present in-house
   20
        fees and costs, if required to include outside counsel fees and costs in that same page-
   21
        limited document.
   22
                                           CONCLUSION
   23
              Based on the language of the Settlement Agreement, the Port District’s
   24
        counsel’s conversations with Class Counsel and Class Counsel’s representations to
   25
        the Court, the parties and the Port District interpret the Settlement Agreement to allow
   26
        Litigating Entities not represented by Class Counsel to submit an application
   27
        including outside counsel fees that were accrued (but not paid out-of-pocket by the
   28

                                                   9
                                                                  CASE NO.: 2:16-cv-03493-FMO-AS
                                                RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 10 of 11 Page ID
                                #:10564


 1   Litigating Entity), as well as third party expenses that paid for by outside counsel, in
 2   pursing PCB-related litigation against the Monsanto Defendants. However, out of
 3   caution and due to the scrutiny the Court has indicated would be made with respect to
 4   Attorneys’ Fees and Expenses (which likely would apply equally to any de novo
 5   review by this Court of the Special Master allocation), the Port District respectfully
 6   raises these issues with the Court so that if there is any uncertainty, the issues may be
 7   dealt with now.
 8            Should the Court believe that the current Settlement Agreement does not
 9   include recovery of accrued fees, and/or does not permit a separate submission by
10   the Port District of its outside counsel fees in addition to the 25-pages provided to all
11   Litigating Entities for their in-house fees and costs, the Port District respectfully
12   requests that the Court direct the parties to do the following: (a) modify the Special
13   Needs Fund, Part A Application and the Settlement Agreement to make clear that
14   Litigating Entities not represented by Class Counsel may make a separate fee and cost
15   application to the Special Master to recover for the attorneys’ fees accrued and the
16   outside (third-party) costs incurred, and that such application will be separate and
17   apart from the applications that all Litigating Entities are permitted to submit
18   regarding Special Needs Fund, Part A, for their in-house fees and expenses; and (b)
19   modify the Settlement Agreement so that the Port District (and the City of Seattle, if
20   it chooses) may submit an attorneys’ fee and expense application for outside counsel
21   that is not constrained by the 25 page limits for Litigating Entities’ in-house fees and
22   costs.
23            We thank the Court for its attention to this matter. The Port District is pleased
24   to provide any additional information that the Court may require.
25                                             KELLEY DRYE & WARREN LLP
26                                        By: /s/ Andrew W. Homer
27                                           Andrew W. Homer
                                             7825 Fay Avenue Suite 200
28                                           La Jolla, CA 92037
                                             858-795-0426
                                                  10
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                               RESPONSE TO RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 279 Filed 06/24/21 Page 11 of 11 Page ID
                                #:10565


 1                                     Fax: 713-355-5001
                                       Email: ahomer@kelleydrye.com
 2
                                       Attorneys for San Diego Unified Port
 3                                     District
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         11
                                                         CASE NO.: 2:16-cv-03493-FMO-AS
                                       RESPONSE TO RENEWED MOTION FOR CERTIFICATION
